2022 IL App (2d) 210632-U
                                        No. 2-21-0632
                                   Order filed July 21, 2022

      NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
      precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THADDEUS JOSEPH BEAULIEU,              ) Appeal from the Circuit Court
                                       ) of Kane County.
      Plaintiff-Appellant,             )
                                       ) No. 20-L-104
v.                                     )
                                       )
WALMART,                               ) Honorable
                                       ) Kevin T. Busch,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court.
       Justices Jorgensen and Birkett concurred in the judgment.

                                            ORDER

¶1     Held: (1) Trial court properly dismissed the plaintiff’s complaint; (2) the plaintiff was not
             entitled to discovery since he failed to state a viable cause of action; and (3) the
             plaintiff forfeited his claim of judicial bias.

¶2     The plaintiff, Thaddeus Joseph Beaulieu, filed a complaint against the defendant, Walmart,

sounding in negligence. The circuit court of Kane County dismissed his complaint. On appeal,

the plaintiff argues that the trial court (1) erred in dismissing his complaint; (2) erred in not

sanctioning Walmart for a discovery violation; and (3) was biased against him. We affirm.

¶3                                     I. BACKGROUND
2022 IL App (2d) 210632-U


¶4         On January 28, 2020, the plaintiff went to the Walmart on 2900 Kirk Road in Aurora.

After the plaintiff paid for and bagged all his items, he attempted to exit the store. However, his

efforts to leave were thwarted by a Walmart greeter who demanded to see the plaintiff’s receipt

for the items the plaintiff had just purchased. The plaintiff thought that this request violated

Walmart’s internal policies that customers would not be asked to show a receipt if their items were

contained in Walmart bags. The plaintiff spoke with the Walmart manager, who he felt showed

him little empathy regarding this situation. He subsequently contacted the Walmart corporate

offices who were also indifferent to his plight. This “entire ordeal” left the plaintiff feeling

“extremely frustrated, distraught, and plagued mentally, emotionally, and physically.”

¶5     On February 28, 2020, the plaintiff filed a complaint against Walmart seeking $2 million

in compensatory damages and $8 billion in punitive damages for the indignity that he had suffered.

The plaintiff subsequently filed an amended complaint on October 21, 2020. On July 7, 2021,

following a hearing, the trial court dismissed the plaintiff’s amended complaint without prejudice.

The plaintiff thereafter filed his second amended complaint, asserting 19 counts of negligence.

¶6     Also at the July 7, 2021 hearing, the trial court addressed the plaintiff’s discovery request

that Walmart produce the surveillance video of the incident in question. The trial court directed

Walmart to, within seven days, either produce the surveillance video or respond that no such video

existed.

¶7     On July 8, 2021, the plaintiff filed another discovery request that again sought the

surveillance video of the incident in question.

¶8     On July 14, 2021, Walmart filed a response that no such video existed.




                                                  -2-
2022 IL App (2d) 210632-U


¶9        On August 3, 2021, Walmart filed a motion to dismiss the plaintiff’s second amended

complaint pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West

2020)).

¶ 10      On August 16, 2021, the plaintiff filed a motion for sanctions against Walmart due to its

failure to respond to his July 8, 2021, discovery request. The plaintiff requested as sanctions a

default judgment in his favor and $10 million in compensatory damages.

¶ 11      On September 28, 2021, following a hearing, the trial court dismissed the plaintiff’s

complaint with prejudice.        The trial court explained that the plaintiff’s allegations did not

demonstrate that Walmart owed him any duty. The trial court further explained that because the

plaintiff did not state a viable cause of action, allowing any further discovery or imposing a

discovery sanction against Walmart would be inappropriate.

¶ 12      On October 25, 2021, the plaintiff filed a timely notice of appeal.

¶ 13                                          I. ANALYSIS

¶ 14      On appeal, the plaintiff raises three issues: (1) the trial court erred in dismissing his second

amended complaint; (2) the trial court erred in not sanctioning Walmart for its discovery violation;

and (3) the trial judge was biased against him and did not treat him fairly.

¶ 15      A motion to dismiss under section 2-615 challenges a complaint’s legal sufficiency based

on defects apparent on the face of the complaint. O’Callaghan v. Satherlie, 2015 IL App (1st)

142152, ¶ 18. In ruling on a section 2-615 motion to dismiss, the court must accept all well-

pleaded facts, as well as any reasonable inferences to be drawn therefrom, as true. Id.

¶ 16      In order to succeed in a negligence action, the plaintiff must prove a duty owed by the

defendant to the plaintiff, a breach of that duty, and an injury proximately resulting from that

breach. Vesey v. Chicago Housing Authority, 145 Ill. 2d 404, 411 (1991). Whether a duty exists


                                                   -3-
2022 IL App (2d) 210632-U


is a question of law for the court to decide. Gouge v. Central Illinois Public Service Co., 144 Ill.

2d 535, 542 (1991). In resolving whether a duty exists, a court must determine whether there is a

relationship between the parties requiring that a legal obligation be imposed upon one for the

benefit of the other. Rhodes v. Illinois Central Gulf R.R., 172 Ill. 2d 213, 227 (1996). Whether a

legal duty exists is a question of law and is determined by reference to whether the parties stood

in such a relationship to each other that the law imposes an obligation on one to act for the

protection of the other. Gouge, 144 Ill. 2d at 542. Where the law does not impose a duty, one will

not generally be created by a defendant’s rules or internal guidelines. Rather, it is the law which,

in the end, must say what is legally required. See Blankenship v. Peoria Park District, 269 Ill.

App. 3d 416, 422 (1994) (park district’s internal rules requiring one lifeguard to remain on duty at

all times did not create a legal duty to have one lifeguard on duty); Fillpot v. Midway Airlines,

Inc., 261 Ill. App. 3d 237, 244 (1994) (where airline owed no legal duty to remove snow or ice,

airline’s policy manual requiring the clearing of walkways did not create such a duty).

¶ 17   Here, the plaintiff alleges that Walmart violated one of its internal policies by asking him

to show a receipt for the items he had purchased even though he was carrying those items in

Walmart bags. The fact that Walmart allegedly violated this internal policy is irrelevant unless

that policy reflected a legal requirement. See Blankenship, 269 Ill. App. 3d at 422. The plaintiff

insists that it does, pointing to both the Consumer Fraud and Deceptive Business Practices Act

(CFA) (815 ILCS 505/1 et seq. (West 2020)) and the Federal Trade Commission Act (FTCA) (15

U.S.C. § 45(a)(1) (2006)). However, neither of those Acts have anything to do with the facts as

alleged in this case. See Laughlin v. Evanston Hospital, 133 Ill. 2d 374, 390 (1990) (CFA prohibits

merchants from engaging in false, misleading, or fraudulent acts in their transactions with their

customers, relating to the purchase of good or services); 15 U.S.C. § 45(a)(1) (FTCA addresses


                                               -4-
2022 IL App (2d) 210632-U


unfair methods of competition in commerce and unfair or deceptive acts or practices that affect

commerce). As Walmart allegedly violated only an internal policy and not a legal requirement,

the trial court properly determined that Walmart owed the plaintiff no duty. See Blankenship, 269

Ill. App. 3d at 422. The trial court therefore properly dismissed the plaintiff’s complaint. Vesey,

145 Ill. 2d at 411.

¶ 18    Turning to the plaintiff’s second contention, he argues that the trial court should have

awarded him sanctions due to Walmart’s failure to comply with his discovery request.

Specifically, he argues that sanctions were warranted because (1) Walmart’s response to his July

8, 2021, discovery request was untimely and (2) Walmart failed to preserve the surveillance video

of his interaction with the Walmart greeter and the store manager.

¶ 19    A trial court has great latitude in ruling on discovery matters. Mutlu v. State Farm Fire &

Casualty Co., 337 Ill. App. 3d 420, 434 (2003). A trial court’s rulings on such matters will not be

disturbed absent a manifest abuse of discretion. Id. at 432. A trial court may properly quash a

discovery request when it has sufficient information upon which to decide a defendant’s motion

to dismiss. Adkins Energy, LLC v. Delta-T Corp., 347 Ill. App. 3d 373, 381 (2004). However, it

should not refuse a discovery request and grant a motion to dismiss when it reasonably appears

that discovery may assist the nonmoving party. Id.

¶ 20    Here, the trial court held that because the plaintiff’s complaint was not viable, Walmart

was not required to respond to the plaintiff’s discovery request. That was a proper basis to deny

the plaintiff’s discovery request. See id. Moreover, the surveillance video would not have assisted

the plaintiff because it would have only corroborated what he had already alleged, which for the

purposes of a 2-615 motion we must accept as true. See O’Callaghan, 2015 IL App (1st) 142152,




                                               -5-
2022 IL App (2d) 210632-U


¶ 18. As such, the trial court’s ruling did not constitute an abuse of discretion. Mutlu, 337 Ill. App.

3d at 434.

¶ 21    The plaintiff’s final contention on appeal is that the trial court was biased against him

because the trial court (1) wanted him to appear in person; (2) improperly influenced him to change

the theories of recovery he alleged in his complaint to omit claims of discrimination; and (3)

unfairly did not allow him discovery.

¶ 22    The plaintiff did not raise the issue below of the trial court’s purported bias and unfairness.

A party’s failure to raise the issue of bias during the proceedings below, such as through a motion

for a substitution of judges, results in forfeiture of the issue on appeal. Gean v. State Farm Mutual

Automobile Insurance Co., 2019 IL App (1st) 180935, ¶ 19 (issues not raised in the trial court are

forfeited and may not be raised for the first time on appeal). Even overlooking forfeiture, the

plaintiff’s argument is without merit. A review of the record demonstrates that the trial court

allowed the plaintiff to attend the proceedings via zoom, ensured that he could hear the

proceedings, and afforded him time to make his arguments. The record includes no indication that

the plaintiff dropped his claims of discrimination because of the trial court’s improper influence.

Finally, the trial court’s ruling against the plaintiff on the discovery issue is not a basis to conclude

that the trial court was prejudiced against him. See Thomas v. Weatherguard Construction Co.,

2018 IL App (1st) 171238, ¶ 48 (a judge’s rulings alone will rarely constitute a valid basis for a

claim of judicial bias or partiality). Accordingly, there is no basis to disturb the trial court’s

judgment due to alleged bias.

¶ 23                                     III. CONCLUSION

¶ 24    For the foregoing reasons, the judgment of the circuit court of Kane County is affirmed.

¶ 25    Affirmed.


                                                  -6-